United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0838
Issued: August 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 20172 appellant, through counsel, filed a timely appeal from a September 2,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed since the last merit decision dated June 8, 2015 to the filing of this

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from September 2, 2016, the date of OWCP’s last decision was
March 1, 2017. Since using March 6, 2017, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is March 1, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 14, 2001 appellant, then a 29-year-old detention enforcement officer, filed a
traumatic injury claim (Form CA-1) alleging that on January 17, 2001 she injured her lower back
and knees when she slipped on a greasy floor and then grabbed a desk to prevent herself from
falling. On May 15, 2001 OWCP accepted the conditions of lumbar and thoracic radiculopathy,
cervical sprain, and bilateral traumatic knee chondromalacia. It also authorized left knee
arthroscopic surgery, which was performed on November 15, 2001. By letter dated August 16,
2001, OWCP placed appellant on the periodic rolls for temporary total disability with the first
payment beginning on July 14, 2001.
Appellant submitted reports from her treating physicians from February 19, 2001 through
May 2012, which related that she remained totally disabled for work.
On February 10, 2004 OWCP referred appellant for a second opinion evaluation with
Dr. Marc Kahn, a Board-certified orthopedic surgeon, to determine her medical status and her
work capacity. In a report dated February 23, 2004, Dr. Lawrence I. Barr, a Board-certified
orthopedic surgeon,4 based on a review of the medical evidence, statement of accepted facts
(SOAF), employment and medical histories, and physical examination, diagnosed lumbar and
thoracic radiculopathy, cervical sprain, and bilateral knee contusions. He opined that appellant
was capable of returning to work as an “immigration officer” with no restrictions.
No further action was taken by OWCP until May 11, 2007 when it referred appellant for
a second opinion evaluation with Dr. Robert Draper, a Board-certified orthopedic surgeon, for an
evaluation of her accepted conditions and ability to work. In a May 23, 2007 report, Dr. Draper
reviewed the medical evidence and SOAF, noted the employment and medical histories, and
conducted a physical examination. His diagnoses included resolved cervical, lumbosacral, and
thoracic strains; preexisting cervical degenerative and spondylosis; preexisting lumbar
degenerative disc disease; resolved right knee contusion; and left knee traumatic injury.
Dr. Draper opined that appellant had reached maximum medical improvement and required no
further medical treatment for the accepted conditions. He determined that she was capable of
working with restrictions which he attributed to her left knee condition and unrelated preexisting
degenerative conditions.
In a December 10, 2010 report, Dr. Leonard A. Langman, a treating physician
specializing in neurology, diagnosed lumbar radiculopathy and bilateral knee trauma, which he
3

5 U.S.C. § 8101 et seq.

4

Dr. Barr and Dr. Kahn worked in the same medical practice.

2

attributed to the January 17, 2001 accepted injury. He opined that appellant was currently totally
disabled from working due to those conditions.
On July 29, 2011 OWCP referred appellant to Dr. Stanley R. Askin, a Board-certified
orthopedic surgeon for a second opinion evaluation to determine appellant’s current diagnoses
and disability status.
In a report dated August 12, 2011, Dr. Askin reviewed the medical evidence and history,
SOAF, employment injury history, and conducted a physical examination. He diagnosed lumbar
and thoracic radiculopathy, cervical sprain, and bilateral traumatic knee chondromalacia and
concluded that based on the lack of current objective findings that the accepted conditions had
resolved without residuals or disability. Dr. Askin determined that no further medical treatment
was necessary and that appellant could return to her date-of-injury position.
On September 14, 2011 OWCP issued a notice proposing to terminate appellant’s wageloss compensation and medical benefits due to her accepted lumbar and thoracic radiculopathy,
cervical sprain, and bilateral traumatic knee chondromalacia. It found, based on Dr. Askin’s
report, that she had no disability for work and no medical residuals requiring further treatment.
OWCP allowed appellant 30 days for a response.
In a September 28, 2011 report, Dr. Alan J. Dayan, a treating Board-certified orthopedic
surgeon, noted appellant’s treatment history. He explained that she had been followed on a
monthly basis. Dr. Dayan reviewed January 28, 2010 magnetic resonance imaging (MRI) scans
of both knees which revealed a right knee grade 2 signal on the medical meniscus posterior horn
with a small joint effusion and left knee grade 2 signal posterior meniscus horn. He related
appellant’s physical examination findings and noted that she continued to have significant right
knee pain. Dr. Dayan opined that she had not returned to work and was disabled from returning
to her job as an “immigration officer.” He requested continued physical therapy for appellant.
In an October 7, 2011 report, Dr. Langman diagnosed lumbar radiculopathy. Appellant
continued with lower back and bilateral knee pain complaints and pain radiating into her lower
extremities. Her physical examination revealed lumbar spasms, decreased left knee reflex,
bilateral knee crepitus on palpation, and 20 degrees bilateral straight leg raising. Dr. Langman
opined that appellant was totally disabled due to her employment injuries.
By decision dated December 22, 2011, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that day.
In a letter dated December 29, 2011 appellant, through counsel, requested a telephonic
hearing before an OWCP hearing representative, which was held on April 20, 2012.
In a February 24, 2012 report, Dr. Dayan reported that appellant was seen for a follow-up
visit regarding her right knee. Appellant complained of right knee pain. Dr. Dayan provided
right knee examination findings and attributed her pain to chondromalacia patella and possible
knee synovitis. He also disagreed with Dr. Askin that right knee arthroscopic surgery was
unnecessary.
Dr. Dayan, in an April 4, 2012 report, detailed appellant’s medical treatment provided
since 2001, summarized examination findings from prior reports, and discussed findings from
3

diagnostic tests he reviewed. He noted his disagreement with Dr. Askin’s opinion that further
arthroscopic surgery was unnecessary.
By decision dated July 11, 2012, OWCP’s hearing representative affirmed the
December 22, 2011 termination decision finding that the weight of the medical opinion evidence
rested with Dr. Askin.
On July 23, 2012 appellant, through counsel, requested reconsideration. In support of her
request she submitted a May 4, 2012 report by Dr. Dayan.
In the May 4, 2012 report, Dr. Dayan provided examination findings and noted the
physical duties required of an “immigration officer.” He reported that appellant continued to
have symptoms from her bilateral knee chondromalacia and lumbar radiculopathy. Dr. Dayan
indicated that she had significant limitations from her low back and bilateral knee conditions,
which rendered her disabled from performing the duties of an “immigration officer.”
By decision dated October 18, 2012, OWCP denied modification. It found Dr. Dayan’s
May 4, 2012 report was insufficient to create a conflict with Dr. Askin. OWCP found that
Dr. Dayan failed to provide a rationalized opinion explaining how the accepted employment
conditions prevented appellant from performing the duties of her date-of-injury position.
In a March 28, 2013 report, Dr. R.C. Krishna, a treating Board-certified neurologist,
reported that appellant continued to have pain in her neck, right arm, and low back including
bilateral hand numbness due to the accepted January 17, 2001 work injury. He briefly described
how the employment injury occurred and noted her medical history. Dr. Krishna reported that
appellant currently had difficulty with pushing/pulling objects, climbing stairs, and bending.
Under impression/recommendation, he noted that her upper extremity complaints were
consistent with a diagnosis of bilateral carpal tunnel syndrome and her lumbar complaints were
suggestive of possible lumbosacral radiculopathy or lumbosacral pain syndrome.
Dr. Krishna performed an electromyography study on March 28, 2013, which showed
C5-6 cervical radiculopathy.
The record contains an April 3, 2013 cervical MRI scan and an April 8, 2013 lumbosacral
MRI scan.
A May 4, 2013 nerve conduction study performed by Dr. Krishna supported a diagnosis
of chronic L4-5 radiculitis and nerve root irritation.
In a June 17, 2013 follow-up report, Dr. Dayan referenced OWCP’s hearing
representative’s decision and requirements of a detention enforcement officer. He went on to
opine that appellant’s knee conditions of significant right knee patella chondromalacia and left
knee symptoms following surgery render her disabled from performing the duties of a detention
officer. Dr. Dayan noted that he referred her to Dr. Krishna as Dr. Langman was no longer
practicing.
In a letter dated October 17, 2013, received by OWCP on that same date, counsel
requested reconsideration. He argued that the medical evidence from Dr. Krishna and Dr. Dayan
showed that appellant continued to have residuals from the accepted employment injury. Next,
4

counsel contended that the weight of the medical opinion evidence should rest with her treating
physicians rather than Dr. Askin.
By decision dated March 14, 2014, OWCP denied modification. It found that the reports
from Drs. Krishna and Dayan failed to explain how appellant had continuing residuals or
disability from the accepted employment conditions. As neither physician provided a
rationalized opinion, OWCP found this evidence insufficient to create a conflict in the medical
opinion evidence.
By correspondence dated March 17, 2015, and received by OWCP on that date, counsel
requested reconsideration and submitted a January 9, 2015 report from Dr. Laura E. Ross, an
examining osteopath and Board-certified orthopedic surgeon, in support of the request.
In a January 9, 2015 report, Dr. Ross noted appellant’s employment history, accepted
diagnoses, medical treatment, and that appellant had been out of work for 14 years as a result of
the injury. A physical examination demonstrated bilateral knee crepitus and tenderness along the
joint line on range of motion, active quadriceps contracture, decreased bilateral L5 and S1
distributions, lumbar paravertebral muscle spasms, and limited range of motion. Diagnoses
included bilateral knee chondromalacia patella, left lateral meniscus tear and synovectomy, and
multiple neck and back disc protrusions. Dr. Ross explained that chondromalacia patella was a
form of traumatic arthritis, which she attributed to the accepted January 17, 2001 employment
injury. In addition, she determined that the accepted January 17, 2001 employment injury also
damaged appellant’s nerves in both legs resulting in radiculopathy and radiculitis. As a result of
these conditions, Dr. Ross opined that appellant was only capable of performing sedentary work
and was disabled from performing her date-of-injury position. She also concluded that appellant
sustained permanent injuries from the accepted January 17, 2001 employment injury.
By decision dated June 8, 2015, OWCP denied modification. It found that the medical
opinion evidence appellant submitted was insufficiently rationalized and still did not establish
disability or the need for continued medical treatment due to the accepted January 14, 2001
injury.
In a letter dated and received by OWCP on June 7, 2016, counsel requested
reconsideration and submitted an updated August 4, 2015 report from Dr. Ross. Dr. Ross noted
OWCP’s concerns regarding providing a rationalized opinion explaining how appellant
continued to have residuals and disability from the accepted employment conditions. She
indicated that OWCP accepted that appellant sustained lumbar and thoracic radiculopathy,
cervical sprain, and bilateral traumatic knee chondromalacia as a result of the accepted
January 17, 2001 work injury. Dr. Ross described appellant’s work duties and noted findings
from diagnostic tests which were performed. The findings from the referenced diagnostic testing
showed bilateral knee chondromalacia, an L5-S1 disc herniation, an L4-5 disc bulge, cervical
C3-4, C4-5, and 6-7 disc herniations, chronic L4 and L5 radiculitis, and right L5 and S1
radiculopathy. Dr. Ross explained that appellant’s inability to perform her duties as a detention
enforcement officer were due to the limitations caused by her accepted injuries. These
limitations included difficulty with sitting, walking, and standing, which precluded appellant
from performing her date-of-injury job. As a result of the injuries sustained, Dr. Ross opined
that appellant had a permanent disability and was only capable of performing sedentary work.

5

She also noted that OWCP had accepted the condition of bilateral knee chondromalacia or type
of traumatic arthritis, which she explained is a deteriorating and ongoing condition.
By decision dated September 2, 2016, OWCP denied reconsideration finding that the
evidence submitted was insufficient to warrant review of its prior decision as it was cumulative
of evidence previously of recorded considered by OWCP.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received by OWCP within one
year of the date of that decision.7 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.8
ANALYSIS
The Board finds that appellant has submitted pertinent new and relevant evidence
requiring further merit review.
The Board finds that counsel submitted a relevant and pertinent new report from Dr. Ross
dated August 4, 2015 warning further merit consideration.9 This report is relevant as she directly
addresses whether appellant continued to have residuals and disability from her accepted
January 17, 2001 work injury.10 Dr. Ross provided greater detail and further explanation in
support of her opinion, explaining why appellant could not perform her date-of-injury position.
She referenced diagnostic testing which showed bilateral knee chondromalacia, a L5-S1 disc
herniation, a L4-5 disc bulge, cervical C3-4, C4-5, and 6-7 disc herniations, chronic L4 and L5
radiculitis, and right L5 and S1 radiculopathy, discussed medical treatment occurring at the time
of injury, and noted the accepted conditions.

5

Supra note 3. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.
6

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-0218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
7

Id. at 10.607(a).

8

Id. at § 10.608(b). See Y.S., Docket No. 08-0440, (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
9

See D.W., Docket No. 16-1044 (issued October 20, 2016).

10

See C.H., Docket No. 17-0074 (issued March 17, 2017).

6

Reopening a claim for merit review does not require a claimant to submit all evidence
which may be necessary to discharge his or her burden of proof.11 If OWCP should determine
that the new evidence lacks probative value, it may deny modification of the prior decision, but
only after the case has been reviewed on the merits.12
Because appellant submitted pertinent new and relevant evidence in support of her
June 7, 2016 reconsideration request, the Board finds that OWCP improperly denied further
merit review of her case. The September 2, 2016 decision will be set aside and the case
remanded for OWCP to review her claim and issue a merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 2, 2016 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: August 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

12

See Dennis J. Lasanen, 41 ECAB 933 (1990).

7

